Case 1:19-cv-01319-CFC Document 34 Filed 04/06/20 Page 1 of 1 PagelD #: 2200

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PRINCIPAL GROWTH
STRATEGIES, LLC, et al

Plaintiffs,

Vv.

Civil Action No. 19-CV-01319-CFC
AGH PARENT LLC, et al

Defendants.
Vv.

PLATINUM MANAGEMENT (NY)
LLC, et al
Nominal Defendants.

 

 

ORDER

At Wilmington this sixth day of April in 2020:
For the reasons set forth in the Memorandum Opinion issued this day, IT IS
HEREBY ORDERED that Plaintiffs’ Motion for Remand to Delaware Court of

Chancery (D.I. 9) is GRANTED.

(eh ALD

UNITED STATES DISTRICT JUDGE

 
